******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       ALLIED ASSOCIATES v. Q-TRAN, INC.
                  (AC 37100)
                Alvord, Prescott and Mullins, Js.
         Argued March 14—officially released May 3, 2016

   (Appeal from Superior Court, judicial district of
Fairfield, Housing Session at Bridgeport, Rodriguez, J.)
  Raymond W. Ganim, for the appellant (plaintiff).
  Robert D. Russo, for the appellee (defendant).
                          Opinion

   PRESCOTT, J. In this action alleging that the defen-
dant, Q-Tran, Inc., breached a lease agreement, the
plaintiff, Allied Associates, appeals from the judgment
of the trial court dismissing the case for lack of subject
matter jurisdiction on the ground that the plaintiff
lacked standing to initiate it. The plaintiff effectively
concedes that it did not have standing to initiate the
action because it did not own the leased premises at
the time that the action was commenced, but argues
that the court improperly denied its motion, brought
pursuant to General Statutes § 52-109, to substitute the
plaintiff with the owner of the leased premises. We
reverse the judgment of the court and order that it
conduct a new hearing on the plaintiff’s motion to sub-
stitute.
   The following procedural history is relevant to this
appeal. The plaintiff initiated this action in 2009 and
alleged that it was the owner of commercial real prop-
erty located at 304 Bishop Avenue in Bridgeport. The
plaintiff asserted in its complaint that on February 1,
2000, it had entered into a written agreement with the
defendant to lease the property and that the defendant
had breached the lease agreement by failing to pay rent
and to repair and maintain the premises as required by
the lease. The plaintiff’s operative complaint sought
damages and attorney’s fees.1
   The plaintiff attached a copy of the lease to its com-
plaint. Although the complaint did not describe or indi-
cate the plaintiff’s nature or form of organization, the
attached lease indicated that it was a Connecticut gen-
eral partnership.
   On December 11, 2013, the defendant filed a motion
to dismiss the action for lack of subject matter jurisdic-
tion. In its motion and supporting memorandum, the
defendant asserted that the plaintiff lacked standing to
bring the action because: (1) the plaintiff had failed to
allege that it is a limited liability company, corporation,
or other type of registered business and instead is sim-
ply doing business under a trade name; and (2) the
plaintiff had no legal interest in the property because,
prior to the initiation of the action, it had conveyed the
property on October 23, 2001, to Bishop Allied Associ-
ates, LLC (Bishop).
   On January 17, 2014, the plaintiff filed a motion, pur-
suant to § 52-109 and Practice Book § 9-20, requesting
that Bishop be substituted as the plaintiff. In that
motion, the plaintiff asserted that: (1) it was a general
partnership at the time that it entered into the lease
and at the time that the action was commenced; (2) on
October 23, 2001, it quitclaimed its interest in the leased
premises to Bishop; (3) after it had transferred its inter-
est to Bishop, it continued to manage the property as
a sublandlord of Bishop; (4) ‘‘[t]hrough error, this action
was initiated in the name of the [plaintiff], the sublandl-
ord which owned [Bishop], but did not have a direct
ownership in the property’’; (5) on December 31, 2011,
the plaintiff merged into Bishop; and (6) as a result of
the merger, all assets of the plaintiff became the assets
of Bishop.
   The plaintiff also filed an objection to the motion to
dismiss. In its objection, the plaintiff asserted that it had
standing to maintain the action because, by operation of
law, it constitutes a Connecticut general partnership
and that General Statutes § 34-328 authorizes an action
in the name of a partnership. The plaintiff also asserted
the following: ‘‘Although the named Plaintiff partner-
ship conveyed legal title to the property to a wholly
owned limited liability company, the Plaintiff’s status
remained that of a sublessor through the time of the
merger between the Allied Associates, the general part-
nership, and Bishop Allied Associates, the limited liabil-
ity company, which occurred on December 31, 2011.
As a sublessor, the Allied Associates retained a legal
and equitable right in the lease.’’2
   On July 28, 2014, the court issued a written memoran-
dum of decision denying the plaintiff’s motion to substi-
tute and, in turn, granting the defendant’s motion to
dismiss. In its decision, the court first concluded that
the plaintiff was a general partnership at the time the
action was commenced, and, as a valid legal entity, had
the authority to bring the action in the name of Allied
Associates. The defendant has not challenged this deter-
mination by way of an alternative ground for
affirmance.
   The court, however, concluded that the plaintiff
lacked standing at the time that the action was initiated
because it had no legal interest in the property. The
court, therefore, turned to the issue of whether the
plaintiff’s lack of standing could be cured, pursuant to
§ 52-109, by permitting the substitution of Bishop as
the party plaintiff in the case. Section 52-109 provides:
‘‘When any action has been commenced in the name
of the wrong person as plaintiff, the court may, if satis-
fied that it was so commenced through mistake, and
that it is necessary for the determination of the real
matter in dispute to do so, allow any other person to
be substituted or added as plaintiff.’’
   In deciding whether substitution should be permitted
in this case, the court relied on existing Supreme Court
precedent, particularly Kortner v. Martise, 312 Conn.
1, 12–13, 91 A.3d 412 (2014), citing DiLieto v. County
Obstetrics & Gynecology Group, P.C., 297 Conn. 105,
151–52, 998 A.2d 730 (2010), for the appropriate stan-
dard to be employed in analyzing the plaintiff’s motion.
Our Supreme Court in Kortner and DiLieto concluded
that the term ‘‘mistake’’ as used in § 52-109 means ‘‘an
honest conviction, entertained in good faith and not
resulting from the plaintiff’s own negligence that she is
the proper person to commence the [action].’’ (Internal
quotation marks omitted.) Kortner v. Martise, supra, 12.
  After applying that standard to the plaintiff’s motion
and the underlying facts, the trial court concluded that
the plaintiff’s ‘‘failure to file this action under the correct
party name or move to substitute the correct party
plaintiff until January 17, 2014, constitutes negligence’’
and, thus, did not constitute a ‘‘mistake’’ within the
meaning of § 52-109. Accordingly, the court denied the
motion to substitute and dismissed the action for lack of
subject matter jurisdiction because the plaintiff lacked
standing. This appealed followed.
   After the parties had filed their briefs with this court
but shortly before oral argument, our Supreme Court
issued its decision in Fairfield Merrittview Ltd. Part-
nership v. Norwalk, 320 Conn. 535,        A.3d     (2016).3
In Fairfield Merrittview Ltd. Partnership, the court
stated the following regarding the meaning of the term
‘‘mistake’’ in § 52-109: ‘‘In DiLieto v. County Obstet-
rics & Gynecology Group, P.C., [supra, 297 Conn. 151,]
we stated, in dicta, that [u]nder § 52-109, substitution
is permitted only when the trial court determines that
the action was commenced in the name of the wrong
plaintiff through mistake, which properly has been
interpreted to mean an honest conviction, entertained
in good faith and not resulting from the plaintiff’s own
negligence that she is the proper person to commence
the [action]. As authority for that proposition, which
finds no support in the language of the statute or our
jurisprudence preceding DiLieto, we cited a Superior
Court decision that in fact rejected the recited definition
of mistake as too limiting and, practically, too difficult
to apply, especially given the ameliorative purpose of
§ 52-109. . . . Upon further reflection, we agree, and
hold that the term mistake, as used in § 52-109, should
be construed in its ordinary sense, rather than as con-
noting an absence of negligence. . . . [T]he ordinary
understanding of that term is more expansive and, thus,
seems more congruent with the remedial purpose of
§ 52-109. . . . Specifically, Black’s Law Dictionary (9th
Ed. 2009) defines mistake, in relevant part, as: An error,
misconception, or misunderstanding; an erroneous
belief. Merriam–Webster’s Collegiate Dictionary (10th
Ed. 1993) defines mistake as: 1: [A] misunderstanding
of the meaning or implication of something. 2: [A] wrong
action or statement proceeding from faulty judgment,
inadequate knowledge, or inattention . . . . The
American Heritage Dictionary (2d College Ed. 1985)
defines mistake, in relevant part, as: 1. An error or fault.
2. A misconception or misunderstanding.’’ (Citations
omitted; internal quotation marks omitted.) Fairfield
Merrittview Ltd. Partnership v. Norwalk, supra, 553
n.21.
 Although the trial court reasonably relied upon the
meaning of ‘‘mistake’’ as being the absence of negli-
gence as articulated in DiLieto and Kortner, our
Supreme Court has since clarified that the term ‘‘mis-
take’’ as used in § 52-109 does not mean the absence
of negligence. Because the trial court denied the motion
on the basis of its finding that the plaintiff had been
negligent by filing the action in its name rather than in
Bishop’s name, we conclude that the judgment must
be reversed and the case remanded to the trial court
to consider the plaintiff’s motion to substitute in light of
the clarified standard set forth in Fairfield Merrittview
Ltd. Partnership.
  The judgment is reversed and the case is remanded
for further proceedings consistent with this opinion.
      In this opinion the other judges concurred.
  1
     The complaint did not seek to evict the defendant because, according
to our review of the record, the defendant allegedly vacated the premises
prior to the expiration of the lease.
   2
     The plaintiff subsequently filed an affidavit with supporting documents
in support of the factual representations it made in its motion to substitute
and its objection to the motion to dismiss.
   3
     Prior to oral argument, we ordered the parties to be prepared at argument
to address the applicability of Fairfield Merrittview Ltd. Partnership to
this appeal.